







EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of June
8, 2020, by and between Network Medical Management, Inc., a California
corporation (the “Employer”), and Adrian Vazquez, M.D. (the “Employee” and
together with the Employer referred to as the “Parties”) to become effective as
of the date hereof (the “Effective Date”).


WHEREAS, the Employer desires to employ the Employee from and after the
Effective Date on the terms and conditions set forth below, and the Employee is
willing to serve the Employer on such terms and conditions.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


1. Term. The term of this Agreement shall initially be for a one (1) year period
commencing on the Effective Date. The term of this Agreement shall automatically
renew for an additional year on each anniversary of the Effective Date unless
either Party gives the other written notice of intent not to renew at least
sixty (60) days prior to such date. Notwithstanding the foregoing, the initial
term and any renewal year shall be subject to earlier termination as provided in
Section 4 below. The initial term and any renewal years are referred to herein
as the “Term”.


2. Positions and Duties. During the Term, the Employee shall serve as a senior
executive officer of the Employer. The Employee shall perform for the Employer
the duties customarily associated with being a senior executive officer that are
consistent with your experience and skills and such other duties as may be
assigned to the Employee from time to time by the Employer’s Board of Directors
(the “Board”) that are consistent with the duties normally performed by those
performing the role of the most senior executives of similar entities. The
Employee shall devote such working time, attention, knowledge, skills and
efforts as may be required to fulfill the Employee’s duties hereunder, as
reasonably determined by the Board. The Employee shall be permitted to perform
services as required under the Hospitalist Participation Service Agreement, and
provided, further that the Employee may participate as a member of the board of
directors or advisory board of other entities and in professional organizations
and civic and charitable organizations so long as any such positions are
disclosed to the Board and do not materially interfere with the Employee’s
duties and responsibilities to the Employer. The Employee shall be based in
Alhambra, California.


3. Compensation and Related Matters. The Employer shall provide the Employee
with the compensation and benefits set forth in this Section 3 during the Term.
Authority to take action under this Section 3 with respect to the Employee’s
compensation and benefits may be delegated by the Board to its compensation
committee.


(a) Base Salary. The Employer shall pay the Employee for all services rendered a
base salary of Four Hundred Fifty Thousand Dollars ($450,000) per year (the
“Base Salary”), payable in accordance with the Employer’s payroll procedures,
subject to customary withholdings and employment taxes. The Base Salary shall be
evaluated annually by the Board for increase only.


(b) Annual Bonus. The Employee will be eligible to receive an annual cash bonus
(the “Annual Bonus”) for each fiscal year during the Term on such terms and
conditions as the Board shall determine in its discretion consistent with the
terms of the Employer’s business plan.


(c) Long Term Incentive Awards. The Employee shall be eligible to participate in
any long term incentive plan that may be available to similarly positioned
executives. The Board may determine to grant long-term incentive awards in cash
or in equity awards settled in shares of the Employer’s stock, including but not
limited to stock options, restricted stock and performance shares. In the event
the Employee terminates service due to being a Good Leaver, any requirements
under a long-term incentive award held by the Employee shall be deemed to have
been satisfied by the Employer immediately prior to such termination. A “Good
Leaver” means that, during the Term, either the Employee has resigned for Good
Reason (as defined in Section 4(e) below), the Employer has terminated the
Employee’s employment without Cause (as defined in Section 4(d) below or the
Employee terminates


- 1 -



--------------------------------------------------------------------------------





employment on account of death or Disability (as defined in Section 4(b) below).
For avoidance of doubt, being a Good Leaver entitles the Employee to be fully
vested with respect to any stock options with vesting conditions based solely on
continued employment, and to be entitled to payment with respect to any
long-term incentive award subject to corporate or business goals to the extent
that such goals are met during the performance period on the same basis as if he
had remained continuously employed with the Employer.


(d) Paid Time Off. During the term, the Employee shall be entitled to twenty
(20) business days of paid time off (“PTO”) per calendar year which shall be
accrued ratably during the calendar year, to be taken at such times and
intervals as shall be agreed to by Employer and the Employee in their reasonable
discretion. The Employee shall be entitled to accrue a maximum of twenty (20)
business days of paid time off. When the maximum accrual is reached, no
additional PTO time will accrue until Employee uses one or more accrued PTO
days. Accrued and unused PTO shall be paid in cash at the end of a calendar
year.


(e) Expenses. The Employee shall be entitled to prompt reimbursement of
reasonable and usual business expenses incurred on behalf of Employer in
accordance with the Employer’s expense reimbursement policy.


(f) Other Benefits. The Employee shall be entitled to continue to participate in
or receive benefits under any employee benefit plan or arrangement which is or
may, in the future, be made available by the Employer to its employees, subject
to and on a basis consistent with the terms, conditions and overall
administration of such plan or arrangement. Irrespective of other benefits
provided to employees, the Employee’s benefits package shall include: (i) the
Employer’s payment of premiums for medical, dental and vision care coverage;
(ii) the Employer’s payment of insurance premiums for short-term and long-term
disability insurance providing for no less than sixty percent (60%) of
Employee’s Base Salary to be payable to the Employee as long as the covered
disability persists in a manner that substantially prevents employment in the
same occupation as the position Employee last held with Employer but not beyond
age sixty-five (65); and (iii) the Employer’s payment of insurance premiums for
term life insurance providing for no less than two million dollars of coverage
(subject to meeting applicable underwriting requirements).


(g) Tax Withholding. The Employer shall undertake to make deductions,
withholdings and tax reports with respect to payments and benefits under this
Agreement, to the extent it reasonably and in good faith believes it is required
to make such deductions, withholdings and tax reports. Payments with respect to
compensation and benefits referred to under this Agreement shall be in amounts
net of any such deductions or withholdings. Nothing in this Agreement shall be
construed to require the Employer to make any payments to compensate the
Employee for any adverse tax effect associated with any payments or benefits, or
for any deduction or withholding from any payment or benefit.


4. Termination. The Employee’s employment hereunder may be terminated during the
Term without any breach of this Agreement under the following circumstances:


(a) Death. The Employee’s employment hereunder shall terminate upon the
Employee’s death.


(b) Disability. The Employer may terminate the Employee’s employment if the
Employee is disabled and, because of the disability, is unable to perform the
essential functions of the Employee’s then existing position or positions under
this Agreement with or without reasonable accommodation. This provision is not
intended to reduce any rights the Employee may have pursuant to any law,
including without limitation the California Family Rights Act, the Family and
Medical Leave Act, the California Fair Employment and Housing Act, and the
Americans with Disabilities Act.


(c) Termination by the Employer for Cause. At any time during the Term, the
Employer may terminate the Employee’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall mean: (i) conduct by the Employee
constituting a material act of willful misconduct in connection with the
performance of the Employee’s duties that results in loss, damage or injury that
is material to the Employer; (ii) the commission by the Employee of any felony;
(iii) continued, willful and deliberate non-performance by the Employee of the
Employee’s duties hereunder (other than by reason of the Employee’s physical or
mental illness, incapacity or disability); (iv) a material breach, according to
the standard of the Employer, by the Employee of Section 6 of this Agreement
that results in loss, damage or injury that is material to the Employer; (v)
willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Employer to cooperate, or the willful destruction or failure
to preserve documents or other materials known to be


- 2 -



--------------------------------------------------------------------------------





relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials in connection with such
investigations; or (vi) fraud, embezzlement or theft against the Employer or any
of its Affiliates (as defined in Section 6(a) below). With respect to the events
in (i), (iii) and (iv) herein, the Employer shall have delivered written notice
to the Employee of its intention to terminate the Employee’s employment for
Cause, which notice specifies in reasonable detail the circumstances claimed to
give rise to the Employer’s right to terminate the Employee’s employment for
Cause and the Employee shall not have cured such circumstances to the extent
such circumstances are reasonably susceptible to cure as determined by the Board
in good faith within thirty (30) days following the Employer’s delivery of such
notice. For avoidance of doubt, “Cause” shall not include (x) expense
reimbursement disputes in which the Employee acts in reasonable good faith; (y)
occasional, customary and de minimis use of the Employer’s property for personal
purposes; and (z) acting in good faith upon advice of Employer’s legal counsel.


(d) Termination without Cause. At any time during the Term, the Employer may
terminate the Employee’s employment hereunder without Cause by providing the
Employee with thirty (30) days advance written notice. Any termination by the
Employer of the Employee’s employment under this Agreement that does not
constitute a termination for Cause under Section 4(c) and does not result from
the death or Disability of the Employee under Sections 4(a) or 4(b) shall be
deemed a termination without Cause under this Section 4(d). Any suspension of
the Employee’s employment with pay or benefits by the Board in good faith
pending an investigation of alleged improper activities by the Employee that, if
determined to be accurate, would be grounds for a Cause termination, shall not
be considered a termination of the Employee’s employment without Cause or
provide with Good Reason to terminate employment.


(e) Termination by the Employee. At any time during the Term, the Employee may
terminate his employment hereunder for any reason, including, but not limited
to, Good Reason. For purposes of this Agreement, “Good Reason” shall mean that
the Employee has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events: (i) a material
diminution in the Employee’s responsibilities, authority or duties; (ii) the
material breach of this Agreement by the Employer, including but not limited to
a failure to pay Base Salary or Annual Bonus as provided for under this
Agreement; or (iii) any relocation of the Employee’s principal place of business
to a location more than 30 miles from the Employer’s current executive offices
in Alhambra, California; provided, however, that this clause (iii) will not
apply to the extent that any new office location is less than 30 miles from the
Employee’s residence. “Good Reason Process” shall mean (i) the Employee
reasonably determines in good faith that a “Good Reason” condition has occurred;
(ii) the Employee notifies the Employer in writing of the occurrence of the Good
Reason condition within (60) days of the occurrence of such condition; (iii) the
Employee cooperates in good faith with the Employer’s efforts, for a period of
sixty (60) days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Employee terminates his employment within thirty
(30) days after the end of the Cure Period. If the Employer cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.


(f) Notice of Termination. Except for termination as specified in Section 4(a),
any termination of the Employee’s employment shall be communicated by written
Notice of Termination by the terminating Party to the other Party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.


(g) Date of Termination. “Date of Termination” shall mean the earliest of the
following: (i) if the Employee’s employment is terminated by the Employee’s
death, the date of the Employee’s death; (ii) if the Employee’s employment is
terminated on account of Disability under Section 4(b) or by the Employer for
Cause under Section 4(c), the date on which Notice of Termination is given that
follows any applicable required cure period; (iii) if the Employee’s employment
is terminated by the Employer under Section 4(d), thirty (30) days after the
date on which a Notice of Termination is given; (iv) if the Employee’s
employment is terminated by the Employee under Section 4(e) without Good Reason,
thirty (30) days after the date of which a Notice of Termination is given or
such shorter period agreed to by the Employer; or (v) if the Employee’s
employment is terminated by the Employee under Section 4(e) with Good Reason,
the date on which Notice of Termination is given after the end of the Cure
Period. Notwithstanding the foregoing, in the event that the Employee gives a
Notice of Termination to the Employer, the Employer may unilaterally accelerate
the Date of Termination but such acceleration shall nevertheless be deemed a
termination by the Employee on the accelerated date for purposes of this
Agreement. For purposes of determining the time when the lump sum portion of the
Severance Amount, if any, is to be paid under Section 5(b)(i)


- 3 -



--------------------------------------------------------------------------------





of this Agreement, “Date of Termination” means the Employee’s separation from
service as defined under Section 409A.


5. Compensation upon Termination.


(a) Accrued Benefits. If the Employee’s employment with the Employer is
terminated for any reason during the Term, or if the Term is not renewed, the
Employer shall pay or provide the Employee (or the Employee’s authorized
representative or estate) any earned but unpaid Base Salary or Annual Bonus for
services rendered through the Date of Termination, unpaid expense
reimbursements, and accrued but unused paid time off (the “Accrued Benefits”)
within the time prescribed by California law. With respect to vested
compensation or benefits the Employee may have under any employee benefit or
compensation plan, program or arrangement of the Employer, payment will be made
to the Employee under the terms of the applicable plan, program or arrangement.


(b) Termination by the Employer without Cause or by the Employee with Good
Reason. If the Employee’s employment is terminated by the Employer without Cause
as provided in Section 4(d), or the Employee terminates his employment for Good
Reason as provided in Section 4(e), or the Employee terminates employment at the
end of the Term after the Employer provides notice of intent not to renew
pursuant to Section 1 for reasons other than would provide grounds for a Cause
termination, then, (i) the Employer shall, through the Date of Termination, pay
the Employee his or her Accrued Benefits, and (ii) if the Employee signs a
general release of claims substantially in the form which is attached as Exhibit
A to this Agreement) (the “Release”) within twenty-one (21) days of the receipt
of the form of the Release (extended to forty-five (45) days in the event of a
group termination or exit incentive program) and does not revoke such Release
during the seven-day revocation period:


(i) the Employer shall pay the Employee an amount equal to one-twelfth (1/12) of
the Employee’s most recent Base Salary times the number of full years of service
completed, not to exceed twelve (12) years of service (but determined prior to
any action involving Base Salary that would constitute Good Reason) (the
“Severance Amount”). Employer acknowledges that Employee has completed not less
than twelve (12) full years of service (including Employee’s service for the
Employer’s parent entity, subsidiaries and affiliates), such that the Severance
Amount payable to Employee pursuant to the terms of this Agreement shall equal
the maximum Severance Amount of one (1) year of the Employee’s most recent Base
Salary. To the extent that such Severance Amount exceeds the 409A Separation Pay
Limit (as defined below), such amount shall be paid in a single lump sum on the
regular payroll date of the Employer, pertaining to then current salaried
employees of the Employer, (“payroll date”) next following the first anniversary
date of the Employee’s Date of Termination. The portion of the Severance Amount
that does not exceed the 409A Separation Pay Limit shall be paid in
substantially equal amounts on each payroll date over a one year period; and


(ii) the Employer shall pay the Employee an amount in cash equal to the
Employer’s premium amounts paid for coverage of Employee at the time of the
Employee’s termination of coverage under the Employer’s group medical, dental
and vision programs for a period of twelve (12) months, to be paid directly to
the Employee at the same times such payments would be paid on behalf of a
current employee for such coverage; provided, however:


(A) No payments shall be made under this paragraph (ii) unless and until the
Employee timely elects continued coverage under such plan(s) pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 as amended (“COBRA”);


(B) This paragraph (ii) shall not be read or construed as placing any
restrictions upon amounts paid under this paragraph (ii) as to their use;


(C) Payments under this paragraph (ii) shall cease as of the earliest to occur
of the following:


(1) the Employee is no longer eligible for and continuing to receive the
COBRA coverage elected in subparagraph (A);




- 4 -



--------------------------------------------------------------------------------





(2) the time period set forth in the first sentence of this paragraph (ii),


(3) the date on which the Employee first becomes eligible to enroll in a group
health plan in which eligibility is based on employment with an employer, and


(4) if the Employer in good faith determines that payments under this paragraph
(ii) would result in a discriminatory health plan pursuant to the Patient
Protection and Affordable Care Act of 2010, as amended.


(iii) Each individual payment of Severance Amount under Section
5(b)(i), and each payment under Section 5(b)(ii) of this Agreement, shall be
deemed to be a separate “payment” for purposes and within the meaning of
Treasury Regulation Section 1.409A-2(b)(2)(iii).


(iv) Each individual payment of the Severance Amount under Section 5(b)(i), and
each payment under Section 5(b)(ii), of this Agreement, which are considered
“non-qualified deferred compensation” (“NQDC”) under Section 409A shall be made
on the date(s) provided herein and no request to accelerate or defer any such
payment under this Agreement shall be considered or approved for any reason
whatsoever, except as permitted under Section 409A and as the Employer allows in
its sole discretion. The Employer may in its sole discretion accelerate or defer
(but not beyond the time limit set forth below) any severance payments which do
not constitute NQDC in order to allow for the payment of taxes due, but not
beyond the time limit specified for such payment such that the payment would be
treated as NQDC. Subject to the requirements of Section 409A, if any severance
payment or reimbursement under Section 5(b) of this Agreement is determined in
good faith by the Employer to constitute NQDC payable to a “specified employee”
as defined under Section
409A, then the Employer shall make any such payment not earlier than the earlier
of: (x) the first payroll date which is six (6) months following the Employee’s
separation from service (as defined under Section 409A) with the Employer, or
(y) the date of Employee’s death.


(v) for purposes of this Section 5, “Section 409A” means Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.


(vi) for purposes of this Section 5, “409A Separation Pay Limit” means two times
the lesser of (x) the Employee’s annual compensation during the calendar year
preceding the year of the termination of employment; and (y) the adjusted
compensation limit under Code Section 401(a)(17) in effect for the year of the
termination.


6. Confidential Information, Nonsolicitation, and Cooperation.


(a) Definitions.


(i) As used in this Agreement, “Affiliate” means, as to any Person, (i) any
other Person which directly, or indirectly through one or more intermediaries,
controls such Person or is consolidated with such Person in accordance with
GAAP, (ii) any other Person which directly, or indirectly through one or more
intermediaries, is controlled by or is under common control with such Person, or
(iii) any other Person of which such Person owns, directly or indirectly, fifty
percent (50%) or more of the common stock or equivalent equity interests. As
used herein, the term “control” means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities or otherwise.


- 5 -



--------------------------------------------------------------------------------







(ii) As used in this Agreement, “Person” means an individual, a corporation, a
partnership, a limited liability company, an association, a trust or any other
entity or organization.


(b) Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Employer or its Affiliates which
is of value to the Employer or any of its Affiliates in the course of conducting
its business (whether having existed, now existing, or to be developed or
created during Employee’s employment by Employer) and the disclosure of which
could result in a competitive or other disadvantage to the Employer or its
Affiliates. Confidential Information includes, without limitation, contract
terms and rates; negotiating and contracting strategies; financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; product plans or proposed product plans; trade secrets; designs,
processes or formulae; software; employee, customer, patient, provider and
supplier information; information from patient medical records; financial data;
insurance reimbursement methodologies, strategies and practices; product and
service pricing methodologies, strategies and practices; contracts with
physicians, providers, provider networks, payors, physician databases and
contracts with hospitals; regulatory and clinical manuals; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) that have been discussed or considered by the Employer
or its Affiliates, including, without limitation, the management of the Employer
or its Affiliates. Confidential Information includes information developed by
the Employee in the course of the Employee’s employment by the Employer, as well
as other information to which the Employee may have access in connection with
the Employee’s employment. Confidential Information also includes the
confidential information of others with which the Employer or its Affiliates has
a business relationship. Notwithstanding the foregoing, Confidential Information
does not include information in the public domain, unless due to breach of the
Employee’s duties under Section 6(b), unless otherwise due to Employee’s breach
of the obligations in this Agreement, or unless due to violation of another
Person’s obligations to the Employer or its Affiliates that Employee should have
taken reasonable measures to prevent but that Employee did not take.


(c) Confidentiality. The Employee understands and agrees that the Employee’s
employment creates a relationship of confidence and trust between the Employer
and the Employee with respect to all Confidential Information. At all times,
both during the Employee’s employment with the Employer and after the Employee’s
termination from employment for any reason, the Employee shall keep in
confidence and trust all such Confidential Information, and shall not use,
disclose, or transfer any such Confidential Information without the written
consent of the Employer, except as may be necessary within the scope of
Employee’s duties with Employer and in the ordinary course of performing the
Employee’s duties to the Employer or as otherwise provided in Section 6(d).
Employee understands and agrees not to sell, license or otherwise exploit any
products or services which embody or otherwise exploit in whole or in part any
Confidential Information or materials. Employee acknowledges and agrees that the
sale, misappropriation, or unauthorized use or disclosure in writing, orally or
by electronic means, at any time of Confidential Information obtained by
Employee during or in connection with the course of Employee’s employment
constitutes unfair competition. Employee agrees and promises not to engage in
unfair competition with Employer or its Affiliates, either during employment, or
at any time thereafter.


(d) Protected Rights. Notwithstanding anything to the contrary in this Section
6, this Agreement is not intended to, and shall not, in any way prohibit, limit
or otherwise interfere with the Employee’s protected rights under federal, state
or local law to, without notice to the Employer, (i) communicate or file a
charge with a government regulator; (ii) participate in an investigation or
proceeding conducted by a government regulator; or (iii) receive an award paid
by a government regulator for providing information.


(e) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, that are furnished to the Employee by the Employer or its
Affiliates or are produced by the Employee in connection with the Employee’s
employment will be and remain the sole property of the Employer and its
Affiliates. The Employee shall return to the Employer all such materials and
property as and when requested by the Employer. In any event, the Employee shall
return all such materials and property immediately upon termination of the
Employee’s employment for any reason. The Employee shall not retain any such
material or property or any copies thereof after such termination. It is
specifically agreed that any documents, card files, notebooks, programs, or
similar items containing customer or patient information are the property of the
Employer and its Affiliates regardless of by whom they were compiled.




- 6 -



--------------------------------------------------------------------------------





(f) Disclosure Prevention. The Employee will take all reasonable precautions to
prevent the inadvertent or accidental exposure of Confidential Information.


(g) Removal of Material. The Employee will not remove any Confidential
Information from the Employer’s or its Affiliate’s premises except for use in
the Employer’s business, and only consistent with the Employee’s duties with the
Employer.


(h) Copying. The Employee agrees that copying or transferring Confidential
Information (by any means) shall be done only as needed in furtherance of and
for use in the Employer’s and its Affiliate’s business, and consistent with the
Employee’s duties with the Employer. The Employee further agrees that copies of
Confidential Information shall be treated with the same degree of
confidentiality as the original information and shall be subject to all
restrictions herein.


(i) Computer Security. The Employee agrees to comply with the Employer’s
policies and procedures concerning computer security.


(j) E-Mail. The Employee acknowledges that the Employer retains the right to
review any and all electronic mail communications made with employer provided
email accounts, hardware, software, or networks, with or without notice, at any
time.


(k) Assignment. The Employee acknowledges that any and all inventions,
discoveries, designs, developments, methods, modifications, trade secrets,
processes, software, formulae, data, “know-how,” databases, algorithms,
techniques and works of authorship whether or not patentable or protectable by
copyright or trade secret, made or conceived, first reduced to practice, or
learned by the Employee, either alone or jointly with others, during the Term
that (i) relate to or are useful in the business of the Employer or its
Affiliates, or (ii) are conceived, made or worked on at the expense of or during
the Employee’s work time for the Employer, or using any resources or materials
of the Employer or its Affiliates, or (iii) arise out of tasks assigned to the
Employee by the Employer (together “Proprietary Inventions”) will be the sole
property of the Employer or its Affiliates. The Employee acknowledges that all
work performed by the Employee is on a “work for hire” basis and the Employee
hereby assigns or agrees to assign to the Employer the Employee’s entire right,
title and interest in and to any and all Proprietary Inventions and related
intellectual property rights. The Employee agrees to assist the Employer to
obtain, maintain and enforce intellectual property rights for Proprietary
Inventions in any and all countries during the Term, and thereafter for as long
as such intellectual property rights exist.


NOTICE TO CALIFORNIA EMPLOYEES


Pursuant to California Labor Code §2870, an agreement requiring the employee to
assign or offer to assign any of his or her rights in any invention to his or
her employer does not apply to an invention which qualifies fully under the
provisions of California Labor Code § 2870, which provides as follows:


(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or


(2) Result from any work performed by the employee for the employer.


(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
the State of California and is unenforceable.


- 7 -



--------------------------------------------------------------------------------







(l) Nonsolicitation. Employee agrees and covenants that, at any time during
Employee’s employment with the Employer and for a period of twelve (12) months
immediately following the termination of Employee’s relationship with the
Employer for any reason, whether with or without cause, Employee shall not,
either on Employee’s own behalf or on behalf of any other Person: (i) solicit
the services of the Employer’s employees or entice away, directly or indirectly,
any Person employed or engaged by or otherwise providing services to the
Employer or its Affiliates, whether in an employment capacity or otherwise (this
provision does not prohibit the Employee’s post- termination acceptance of
unsolicited applications for employment); or (ii) take any illegal action or
engage in any unfair business practice, including, without limitation, any
misappropriation of confidential, proprietary or trade secret information of the
Employer or its Affiliates, as a result of which relations between the Employer
or its Affiliates, and any of their customers, clients, suppliers, distributors
or others, may be impaired or which might otherwise be detrimental to the
business interests or reputation of the Employer or its Affiliates.


(m) Third-Party Agreements and Rights. The Employee hereby confirms that the
Employee is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Employee’s use or disclosure of
information or the Employee’s engagement in any business except as Employee has
previously provided written notice to Employer and has attached to this
Agreement. The Employee represents to the Employer that the Employee’s execution
of this Agreement, the Employee’s employment with the Employer and the
performance of the Employee’s proposed duties for the Employer will not violate
any obligations the Employee may have to any previous employer or other party.
In the Employee’s work for the Employer, the Employee will not disclose or use
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Employee will not bring to (by any
means) the premises of the Employer any copies or other tangible embodiments of
non- public information belonging to or obtained from any such previous
employment or other party.


(n) Litigation and Regulatory Cooperation. During and after the Employee’s
employment, the Employee shall cooperate fully with the Employer in the defense
or prosecution of any claims or actions now in existence or that may be brought
in the future against or on behalf of the Employer that relate to events or
occurrences that transpired while the Employee was employed by the Employer. The
Employee’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Employer at
mutually convenient times. During and after the Employee’s employment, the
Employee also shall cooperate fully with the Employer in connection with any
investigation or review of any federal, state, or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Employee was employed by the Employer. The Employer shall
reimburse the Employee for any reasonable out of pocket expenses incurred in
connection with the Employee’s performance of obligations pursuant to this
Section. “Full cooperation” shall not be construed to in any way require any
violation of law or any testimony that is false or misleading.


(o) Enforcement; Injunction. The Employee acknowledges and agrees that the
restrictions contained in this Agreement are reasonable and necessary to protect
the business and interests of the Employer and its Affiliates, do not create any
undue hardship for the Employee, and that any violation of the restrictions in
this Agreement would cause the Employer and its Affiliates substantial
irreparable injury. Accordingly, the Employee agrees that a remedy at law for
any breach or threatened breach of the covenants or other obligations in Section
6 of this Agreement would be inadequate and that the Employer, in addition to
any other remedies available, shall be entitled to obtain preliminary and
permanent injunctive relief to secure specific performance of such covenants and
to prevent a breach or contemplated or threatened breach of this Agreement
without the necessity of proving actual damage and without the necessity of
posting bond or security, which the Employee expressly waives. Moreover, the
Employee will provide the Employer a full accounting of all proceeds and profits
received by the Employee as a result of or in connection with a breach of
Section 6 of this Agreement. Unless prohibited by law, the Employer shall have
the right to retain any amounts otherwise payable by the Employer to the
Employee to satisfy any of the Employee’s obligations as a result of any breach
of Section 6 of this Agreement. The Employee hereby agrees to indemnify and hold
harmless the Employer and its Affiliates from and against any damages incurred
by the Employer or its Affiliates as assessed by a court of competent
jurisdiction as a result of any breach of Section 6 of this Agreement by the
Employee. The prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs if it prevails in any action to enforce Section 6 of
this Agreement. It is the express intention of the parties that the obligations
of Section 6 of this Agreement shall survive the termination of the Employee’s
employment. The Employee agrees that each obligation specified in Section 6 of
this Agreement is a separate and independent covenant that shall survive any
termination of this Agreement and that the unenforceability of any of them shall
not preclude the enforcement of any


- 8 -



--------------------------------------------------------------------------------





other covenants in Section 6 of this Agreement. No change in the Employee’s
duties or compensation shall be construed to affect, alter or otherwise release
the Employee from the covenants herein.


7. Successors. This Agreement shall be binding upon and inure to the benefit of
both parties and their respective successors and permitted assigns, including
any corporation or entity with which or into which the Employer may be merged or
which may succeed to its assets or business, provided, however, that Employee’s
obligations are personal and shall not be assigned by Employee. The Employee
consents to be bound by the provisions of this Agreement for the benefit of the
Employer or its Affiliates to whose employ the Employee may be transferred
without the necessity that this Agreement be resigned at the time of such
transfer. In the event of the Employee’s death after the Date of Termination but
prior to the completion by the Employer of all payments due to the Employee
under this Agreement, the Employer shall continue such payments to the
Employee’s beneficiary designated in writing to the Employer prior to the
Employee’s death (or to the Employee’s estate, if the Employee fails to make
such designation).


8. Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


9. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


10. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage prepaid, to the Employee at the
last address for which the Employee has provided written notice to the Employer,
or to the Employer at its main office, to the attention of Human Resources.


11. Publicity. The Employee hereby grants to the Employer the right to use the
Employee’s name and likeness, without additional consideration, on, in and in
connection with technical, marketing and/or disclosure materials published by or
for the Employer for the duration of Employee’s employment with Employer.


12. Conflicting Obligations and Rights. The Employee agrees to inform the
Employer of any apparent conflicts between the Employee’s work for the Employer
and (a) any obligations the Employee may have to preserve the confidentiality of
another’s proprietary information or materials or (b) any rights the Employee
claims to any inventions or ideas before using the same on the Employer’s
behalf. Otherwise, the Employer may conclude that no such conflict exists and
the Employee agrees thereafter to make no such claim against the Employer. The
Employer shall receive such disclosures in confidence and consistent with the
objectives of avoiding any conflict of obligations and rights or the appearance
of any conflict of interest.


13. Notification of New Employer. In the event that the Employee leaves the
employ of the Employer, voluntarily or involuntarily, the Employee agrees to
inform any subsequent employer of the Employee’s obligations under Section
6 of this Agreement. The Employee further hereby authorizes the Employer to
notify the Employee’s new employer about the Employee’s obligations under
Section 6 of this Agreement.


14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes any
previous oral or written communications, negotiations, representations,
understandings, or agreements between them, including, without limitation, the
Employment Agreement dated December 20, 2016, between Employer’s affiliate,
Apollo Medical Management, Inc., a California corporation, and Employee, which
shall be cancelled in its entirety and of no further force or effect. Any
modification of this Agreement shall be effective only if set forth in a written
document signed by the Employee and a duly authorized officer of the Employer.


15. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the
Employee and by a duly authorized representative of the Employer.


- 9 -



--------------------------------------------------------------------------------







16. Governing Law. This is a California contract and shall be construed under
and be governed in all respects by the laws of the State of California, without
giving effect to the conflict of laws principles of such State.


17. Obligations of Successors. The Employer shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Employer to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Employer would be required to perform if no such succession had taken
place.


18. Limitation on Payments in Certain Events.


(a) Limitation on Payments. Notwithstanding anything to the contrary in Section
3 and Section 5 of this Agreement, if any payment or distribution that the
Employee would receive pursuant to this Agreement or otherwise (“Payment”) would
(a) constitute a “parachute payment” within the meaning of Section 280G of the
Code), and (b) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Employer shall cause to be
determined, before any amounts of the Payment are paid to the Employee, which of
the following alternative forms of payment would maximize the Employee’s
after-tax proceeds: (i) payment in full of the entire amount of the Payment (a
“Full Payment”), or (ii) payment of only a part of the Payment so that the
Employee receives that largest Payment possible without being subject to the
Excise Tax (a “Reduced Payment”), whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the Excise
Tax (all computed at the highest marginal rate, net of the maximum reduction in
federal income taxes which could be obtained from a deduction of such state and
local taxes), results in the Employee’s receipt, on an after-tax basis, of the
greater amount of the Payment, notwithstanding that all or some portion the
Payment may be subject to the Excise Tax.


(b) The independent registered public accounting firm engaged by the Employer
for general audit purposes as of the day prior to the date the first Payment is
due shall make all determinations required to be made under this Section 18. If
the independent registered public accounting firm so engaged by the Employer is
serving as accountant or auditor for the individual, group or entity effecting
the transaction, the Employer shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required hereunder.
The Employer shall bear all expenses with respect to the determinations by such
independent registered public accounting firm required to be made hereunder.


(c) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Employer and the Employee at such time as
requested by the Employer or the Employee. If the independent registered public
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Payment, it shall
furnish the Employer and the Employee with an opinion reasonably acceptable to
the Employee that no Excise Tax will be imposed with respect to such Payment.
Any good faith determinations of the accounting firm made hereunder shall be
final, binding and conclusive upon the Parties.


19. Consent to Jurisdiction; Forum Selection. At all times the Employee and
Employer: (a) irrevocably submit to the exclusive jurisdiction of the Los
Angeles Superior Court and United States District Court for the Central District
of California, whichever may have competent subject matter jurisdiction, in any
action or proceeding arising out of or relating to this Agreement, and
irrevocably agree that all claims in respect of any such action or proceeding
may be heard and determined in such court; (b) to the extent permitted by law,
irrevocably consent to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to such party at the address
set forth in this Agreement (or otherwise on record with the Employer); (c) to
the extent permitted by law, irrevocably confirm that service of process out of
such courts in such manner shall be deemed due service upon such party for the
purposes of such action or proceeding; (d) to the extent permitted by law,
irrevocably waives (i) any objection the Employee or Employer may have to the
laying of venue of any such action or proceeding in any of such courts, or (ii)
any claim that the Employee or Employer may have that any such action or
proceeding has been brought in an inconvenient forum; and (e) to the extent
permitted by law, irrevocably agrees that a final nonappealable judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment


or in any other manner provided by law. Nothing in this Section shall affect the
right of any party hereto to serve legal process in any manner permitted by law.


- 10 -



--------------------------------------------------------------------------------







20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.




[Signature Page Follows]






















































































- 11 -



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Employer by its duly authorized officer, and by the Employee, as of the date
first above written.


EMPLOYER:


NETWORK MEDICAL MANAGEMENT, INC.:
By: /s/Thomas Lam


Printed Name: Thomas Lam, M.D.  


Its: Co-Chief Executive Officer  




EMPLOYEE:


Signed:    /s/Adrian Vazquez  


Printed Name: Adrian Vazquez, M.D.  
















[Signature page to Employment Agreement]








































- 12 -



--------------------------------------------------------------------------------











EXHIBIT A


Release of Claims


I, , in consideration of and subject to the performance by Network Medical
Management,
Inc., a California corporation (the “Company”) of its obligations under the
Employment Agreement, dated as of _ _,
20 (as amended from time to time, the “Agreement”), do hereby release and
forever discharge as of the date of my execution of this release (this
“Release”) the Company, its affiliated and related entities, its and their
respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, and the current and former
officers, directors, shareholders, employees, attorneys, accountants and agents
of each of the foregoing in their official and personal capacities
(collectively, the “Released Parties”) to the extent provided below.


1. I understand that any payments or benefits paid or granted to me under
Section 5(b) of the Agreement represent, in part, consideration for signing this
Release and are not salary, wages or benefits to which I was already entitled.
Such payments and benefits will not be considered compensation for purposes of
any employee benefit plan, program, policy or arrangement maintained or
hereafter established by the Company or its affiliates.


2. Releases.


(a) I knowingly and voluntarily (on behalf of myself, my spouse, my heirs,
executors, administrators, agents and assigns, past and present) fully and
forever release and discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action, cross
claims, counterclaims, demands, debts, liens, contracts, covenants, suits,
rights, obligations, expenses, judgments, compensatory damages, liquid damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, orders and liabilities of whatever kind of nature, in law and in equity,
in contract of in tort, both past and present (through the date this General
Release becomes effective and enforceable) and whether known or unknown, vested
or contingent, suspected, or claimed, against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or relate to my employment with, or my
separation or termination from, the Company up to the date of my execution of
this Release (including, but not limited to, any allegation, claim of violation
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act), the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; the Fair Labor Standards Act;
or their state or local counterparts; or under any other federal, state or local
civil or human rights law, or under any other local state or federal law,
regulation or ordinance; or under any public policy, contract of tort, or under
common law; or arising under any policies, practices or procedures of the
Company; or any claim for wrongful discharge, breach of the Agreement,
infliction of emotional distress or defamation; or any claim for costs, fees, or
other expenses, including attorneys’ fees incurred in these matters)
(collectively, the “Claims”).


(b) SECTION 1542 WAIVER. Employee agrees that all rights he may have under
Section 1542 of the California Civil Code are hereby waived. Section 1542
provides:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”




- 13 -



--------------------------------------------------------------------------------





Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, Employee agrees that this Agreement is
intended to include all claims, if any, that Employee may have against the
Company, and that this Agreement extinguishes those claims.


3. I represent that I have made no assignment of transfer of any right, claim,
demand, cause of action, or other matter covered by Section 2 above.


4. In signing this Release, I acknowledge and intend that it shall be effective
as a bar to each and every one of the claims, demands and causes of action
herein above mentioned or implied. I expressly consent that this Release shall
be given full force and effect according to each and all of its express terms
and provisions, including those relating to unknown and unsuspected claims up to
the date of my execution of this Release, if any, as well as those relating to
any other claims hereinabove mentioned. I acknowledge and agree that this waiver
is an essential and material term of this Release and that without such waiver
the Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a claim seeking damages against the Company,
this Release shall serve as a complete defense to such claims as to my rights
and entitlements. I further agree that I am not aware of any pending charge or
complaint of the type described in Section 2 above as of the date of my
execution of this Release.


5. I agree that neither this Release, nor the furnishing of the consideration
for this Release, shall be deemed or constructed at any time to be an admission
or acknowledgement by the Company, any Released Party or myself of any improper
or unlawful conduct.


6. I agree and acknowledge that the provisions, conditions, and negotiations of
this Release are confidential and agree not to disclose any information
regarding the terms, conditions and negotiations of this Release, nor transfer
any copy of this Release to any person or entity, other than my immediate family
and any tax, legal or other counsel or advisor I have consulted regarding the
meaning or effect hereof or as required by applicable law, and I will instruct
each of the foregoing not to disclose the same to anyone.


7. Notwithstanding anything in the Release to the contrary, nothing in this
Release shall be deemed to affect, impair, relinquish, diminish, or in any way
affect any rights or claims in any respect to (i) any vested rights or other
entitlements that I may have as of the date of my execution of this Release
under the Company’s
401(k) plan; (ii) any other vested rights or other entitlements that I may have
as of the date of my execution of this Release under any employee benefit plan
or program, in which I participated in my capacity as an employee of the
Company; (iii) my rights under the Agreement; or (iv) my rights under the
Release.


8. I understand that I continue to be bound by Section 6 of the Agreement.


9. Whenever possible, each provision of this Release shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provisions of this Release are held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this Release shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provisions had never been contained herein.


10. This Release shall be governed by and construed in accordance with the laws
of the State of California, without giving effect to the conflict of laws
principles of the State of California.


BY SIGNING THIS RELEASE, I REPRESENT AND AGREE THAT: (i) I HAVE READ IT
CAREFULLY;
(ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED;


(iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;


- 14 -



--------------------------------------------------------------------------------







(iv) THE COMPANY IS HEREBY ADVISING ME TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING IT, I HAVE HAD THE OPPORTUNITY TO SO CONSULT, AND HAVE AVAILED MYSELF
OF SUCH ADVICE TO THE EXTENT I HAVE DEEMED NECESSARY TO MAKE A VOLUNTARY AND
INFORMED CHOICE TO EXECUTE THIS RELEASE;


(v) I HAVE HAD AT LEAST TWENTY ONE (21) DAYS [45 DAYS IN CONNECTION WITH A GROUP
TERMINATION OR EXIT INCENTIVE PLAN] FOLLOWING THE DATE OF TERMINATION OF MY
EMPLOYMENT TO CONSIDER THIS RELEASE;


(vi) CHANGES TO THIS RELEASE, WHETHER MATERIAL OR IMMATERIAL, DO NOT RESTART THE
RUNNING OF THE 21-DAY [OR 45 DAY] CONSIDERATION PERIOD;


(vii) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT, SUCH REVOCATION TO BE RECEIVED IN WRITING BY THE COMPANY
BY THE END OF THE SEVENTH DAY AFTER THE DATE HEREOF, AND THAT THIS RELEASE SHALL
NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;


(viii) I HAVE SIGNED THIS RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND


(ix) I AGREE THAT THE PROVISIONS OF THIS RELEASE MAY NOT BE AMENDED, WAIVED OR
MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.


DATED AS OF  , 20  




[Name]




































- 15 -

